DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 September 2020 &  7 August 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim  1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites the following abstract ideas: identifying a pleural line in each medical image of the series, evaluating the pleural line for irregularities in each medical image of the series, and outputting an annotated version of each medical image of the series, the annotated version including visual markers for healthy pleura and irregular pleura. 
With regards to Claim 1 and claim 12 (mutatis mutandis), the cited limitations, under their broadest reasonable interpretation, cover performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids. See MPEP § 2106.04(a)(2)(III)(B). In this case, identifying a pleural line in each medical image of the series & evaluating the pleural line for irregularities in each medical image of the series encompasses visually inspecting acquired medical images to identify irregularities as is done in common practice when a practitioner evaluates medical images. Additionally, outputting an annotated version of each medical image of the series, the annotated version including visual markers for healthy pleura and irregular pleura encompasses rendering a physical representation of the image (in not already available) and manually annotating the images with a writing implement. 
These judicial exceptions are not integrated into a practical application as established in MPEP § 2106.04(d). For example, the steps of “identifying a pleural line in each medical image of the series”; “evaluating the pleural line for irregularities in each medical image of the series”; and “outputting an annotated version of each medical image of the series, the annotated version including visual markers for healthy pleura and irregular pleura” amount to implementing the abstract ideas with a computer which is not sufficient to integrated a judicial exception into a practical application because it invokes the use of a computer merely as a tool to perform an existing process as laid out in MPEP § 2106.05(f)(2). While not explicit in independent claims 1 or 12, a positive recitation of an associated computer would not necessarily result in patent eligible subject matter.  There is no indication that the ordered combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Furthermore, the additional element of “acquiring a series of medical images of a lung” does not integrate the recited judicial exceptions into a practical application because the additional element amounts to insignificant extra-solution activity as laid out in MPEP § 2106.05(g) because the cited act amounts to mere data gathering. Finally, the abovementioned additional element does not integrate the recited judicial exceptions into a practical application because the additional element only generally links the recited judicial exceptions to the technological field of ultrasound imaging as laid out in MPEP § 2106.05(h). In particular, Applicant admits that the only advantage ultrasound has over CT methods is cost and radiation exposure in the background of the instant specification (see ¶ [0002]), thus the recited judicial exceptions do not require a technical feature that would be distinguish between the modalities. 
Independent Claim 17 recites similar judicial exceptions  in combination with a computer implementation. In particular, Claim 17 recites the additional elements of: an ultrasound probe, a display device, and a processor for performing the judicial exceptions. The ultrasound probe generally links the recited judicial exceptions to the field of ultrasound imaging and does not integrate the exceptions into a practical application. A display device and processor amount to the use of a computer merely as a tool to perform an existing process and thus does not integrate the exceptions into a practical application.
Finally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of acquiring a series of medical or ultrasound images of a lung represents insignificant extra-solution and merely specifies the nature of the data which is exploited in executing the abstract ideas as laid out in MPEP § 2106.05(g).
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1-20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. More specifically, the depending claims are directed toward additional limitations which either (1) encompass abstract ideas consistent with those identified above, for example:
Claim 2 (and claims  12 & 13 (mutatis mutandis): evaluating images, identifying boarders, and visual indicators represent mental processes and is capable of being practically performed with the use of basic physical aids;
Claim 3: identifying borders via an edge detection or gradient change algorithm encompasses a mental process performed in a computer environment, see MPEP § 2106(a)(2)(III)(C)(2);
Claim 4 (and claims  13 & 14 (mutatis mutandis): determining an irregularity score; characterizing a given pixel; and thresholding encompasses a mental process performed in a computer environment, see MPEP § 2106(a)(2)(III)(C)(2);
Claim 5 (and claims  13 & 14 (mutatis mutandis)): calculating the irregularity score as a product encompasses a mental process performed in a computer environment, see MPEP § 2106(a)(2)(III)(C)(2), and merely specifies the nature of the data which is exploited in executing the abstract idea;
Claim 6 (and claim 14 (mutatis mutandis)): scoring based on identified gaps encompasses a mental process performed in a computer environment, see MPEP § 2106(a)(2)(III)(C)(2);
Claim 7: determining based on a brightness of neighboring pixels can be performed mentally  because all images can be reduced to pixel values and be comparing via individual values or by qualitatively assessing the image under sufficient zoom to distinguish the pixels individually or via a printed representation and swatch; and increasing scoring based on  a decrease relative to neighbor neighboring pixels can be performed manually via a look-up table for scoring based on the difference between pixel and neighbors or assigning scores that meet the stated criterion;
Claims 8 (and claim 9 (mutatis mutandis)): positioning visual markers encompasses a mental process performed in a computer environment, see MPEP § 2106(a)(2)(III)(C)(2), and merely specifies the nature of the data which is exploited in executing the abstract idea;
Claim 10: outputting annotated images in real-time encompasses a mental process performed in a computer environment, see MPEP § 2106(a)(2)(III)(C)(2), and real-time under a broadest reasonable interpretation denotes during a current session as opposed to previous sessions;
Claim 11: designating the imaging modality merely specifies the nature of the data which is exploited in executing the abstract idea;
Claim 13: identifying boarders is a mental process that can be performed via visual inspection; determining an irregularity score amounts to can be performed via visual inspection because rudimentary classification based on  extent of irregularity can be performed visually based on clinical experience; and visually distinguishing amounts to visual thresholding and manual annotation that can perform with basic aids and clinical experience, e.g. marking discontinuities and measuring the width to assign a score;
Claims  14 and 18 (mutatis mutandis): determining a first score can be performed mentally with physical aids, e.g. measuring the width and assigning a score based on measured width; determining a second score based pixel intensity can be performed with an array of pixel values in the form of a look-up table or a swatch; determining a score as a product of the first and second scores can be performed mentally with basic physical aids, e.g. the first and second scores can have a mathematical relationship such as multiplication, addition, concatenation, or the like;
Claims 15 and 18 (mutatis mutandis): selecting images with the greatest amount of irregular pleural can be performed via visual inspection based on clinical experience; generating a composite image can be performed manually by overlaying transparent reproductions of the images or concatenating/stitching individual images for the desired representation;
Claim 16: overlaying the one image on a three- dimensional lung model that is output to the display encompasses post amounts to mere insignificant extra-solution activity, merely represents use of a computer as a tool to perform the abstract ideas and thus does not represent significantly more;
Claim 18: outputting the selected image merely indicates that a computer is used as a tool to perform the abstract ideas and represents post-solution activity as laid out in MPEP § 2106.05(g);
Claim 19: determining a suggested diagnosis is a mental process that encompasses interpreting quantified irregularities and visual information; and outputting the suggested diagnosis merely indicates that a computer is used as a tool to perform the abstract ideas and represents post-solution activity as laid out in MPEP § 2106.05(g);
Claim 20: generating a 3D model merely specifies the nature of the data which is exploited in executing the abstract idea; output the selected one of the plurality of images overlaid on the three-dimensional lung model to the display device merely indicates that a computer is used as a tool to perform the abstract ideas.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US PGPUB US20190105013 A1; hereinafter “Wang”). 
With regards to Claim 1, Wang discloses:
acquiring a series of medical images of a lung (ultrasound system 300 capable acquiring frames of ultrasound data; see ¶ [0057] & FIG. 3);
identifying a pleural line in each medical image of the series (apparatus 400 for detecting pleural lines in the ultrasound data frames; see Wang ¶ [0068]);
evaluating the pleural line for irregularities in each medical image of the series (the band that encompasses the pleural line 1415 and follows its trend, the parametric image 1450 indicating a lung sliding present, i.e. normal, and a  lung point 1460 indicating an absence of lung sliding, i.e. abnormal; see ¶ [0099] and FIGS. 14A-14E);
and outputting an annotated version of each medical image of the series, the annotated version including visual markers for healthy pleura and irregular pleura (the parametric image 1450 indicating a lung sliding present, i.e. normal, and a  lung point 1460 indicating an absence of lung sliding, i.e. abnormal; see ¶ [0099] and FIGS. 14A-14E).

With regards to Claim 2, wherein the pleural line is a substantially horizontal segment of brighter pixels (pleural line 1415; see FIGS. 14A-14E), and identifying the pleural line in each medical image of the series comprises:
evaluating consecutive images of the series of medical images to determine an area having a highest amount of local change between the consecutive images (step S810 “a sub-step of deriving, for each of one or more predetermined lateral positions, an intensity profile representing an intensity value as a function of depth, each intensity value indicating an averaged ultrasound data value at the corresponding depth over multiple ultrasound data frames of the temporal sequence, on the basis of the multiple ultrasound data frames of the temporal sequence”; see Wang ¶ [0070]); and
identifying an upper border and a lower border of the pleural line within the determined area based on a brightness change between pixels (subregion 630 identified as strip surrounding detect pleural line 640 having thickness of 0.25cm on each side of the pleural line, thus the upper and lower borders of the pleural line 640 must be known in order to extend the subregion 630 in both directions of the depth direction; see Wang ¶ [0068]).

With regards to Claim 3, wherein identifying the upper border and the lower border of the pleural line is via an edge detection or gradient change algorithm (pleural lines are detected based on peak detection of the intensity profile, i.e. edge detection; see Wang ¶ [0071] & FIG. 9).

With regards to Claim 4, wherein identifying the pleural line in each medical image of the series comprises identifying an upper border and a lower border of the pleural line based on a brightness change between pixels (pleural lines are detected based on peak detection of the intensity profile, i.e. edge detection; see Wang ¶ [0071] & FIG. 9), and wherein evaluating the pleural line for the irregularities comprises:
determining an irregularity score for each pixel between the upper border and the lower border of the pleural line (the intensity, i.e. light or dark, of the parametric image 1450 indicates irregularity score according to presence/absence of sliding; see ¶ [0099] and FIGS. 14A-14E); 
characterizing a given pixel as healthy responsive to the irregularity score being less than a threshold score (adjusting the predetermined threshold for the presence of lung sliding; see ¶ [0099]); and 
characterizing the given pixel as irregular responsive to the irregularity score being greater than the threshold score (user interface 430 is configured to visualize a percentage of presence of lung sliding according to a predetermined threshold; see ¶ [0088]).

With regards to Claim 5, wherein the irregularity score is a product of a first score and a second score for the given pixel (user interface 330 is configured to visualize the likelihood of lung sliding, and  wherein the first score is the lateral position and the second score is the sliding value, e.g. pixel value, of the parametric image/map; see ¶ [0060] & [0084]).

With regards to Claim 8, wherein the visual markers for the healthy pleura and the irregular pleura include a first visual marker positioned at each location of the pleural line having pixels characterized as healthy and a second visual marker positioned at each location of the pleural line having pixels characterized as irregular (the intensity, i.e. light or dark and therebetween, of the parametric image 1450 indicates irregularity score; see ¶ [0099] and FIGS. 14A-14E).

With regards to Claim 9, wherein the first visual marker includes one or more of a different shape, color, and size than the second visual marker, and wherein one or both of the first visual marker and the second visual marker is positioned along the upper border and/or the lower border of the pleural line (pixel intensity of the parametric image 1450 indicates color and are disposed on along the trend of the pleural like 1415; see ¶ [0099] & FIGS. 14A-14E ).

With regards to Claim 10, wherein outputting the annotated version of each medical image of the series comprises:
- outputting the annotated version of each medical image of the series in real-time during the acquiring (The apparatus 400 can detect lung sliding for a real-time temporal sequence of ultrasound data frames, the detection of the lung sliding is interpreted as outputting the annotated version of each image as illustrated in FIGS. 14A-14E of Wang; see ¶ [0064]); and
- outputting the annotated version of one selected medical image of the series immediately following the acquiring, the one selected medical image of the series having a greatest amount of the irregular pleura relative to the healthy pleura (step S810 “a sub-step of deriving, for each of one or more predetermined lateral positions, an intensity profile representing an intensity value as a function of depth, each intensity value indicating an averaged ultrasound data value at the corresponding depth over multiple ultrasound data frames of the temporal sequence, on the basis of the multiple ultrasound data frames of the temporal sequence,” i.e. the averaging step is interpreted to be the selecting step of the instant claim; see Wang ¶ [0070]; furthermore, the sliding value can be a sum, average, or weighted average of the parametric values at all depths at that particular lateral position, i.e. the selected weight is interpreted to be the selecting step of the instant claim; see ¶ [0084]).

With regards to Claim 11, wherein acquiring the series of medical images of the lung includes acquiring at least one of ultrasound imaging data, magnetic resonance Docket No. 602643-US-1imaging data, computed tomography data, x-ray data, and positron emission tomography data (ultrasound system; see Abstract, claims, specification, and drawings).

With regards to Claim 12, a method, comprising:
generating a plurality of lung ultrasound images while acquiring ultrasonic signals according to a protocol (ultrasound system 300 capable acquiring frames of ultrasound data of the pleural interface of the lung, i.e. protocol; see ¶ [0057] & FIG. 3 & Abstract); 
visually indicating irregular pleura in each of the plurality of lung ultrasound images on a display in real-time during the acquiring (the parametric image 1450 indicating a lung sliding present, i.e. normal, and a  lung point 1460 indicating an absence of lung sliding, i.e. abnormal; see ¶ [0099] and FIGS. 14A-14E); and 
upon completion of the protocol, selecting one image having a greatest relative amount of the irregular pleura from the plurality of lung ultrasound images and outputting only the one image to the display (step S810 “a sub-step of deriving, for each of one or more predetermined lateral positions, an intensity profile representing an intensity value as a function of depth, each intensity value indicating an averaged ultrasound data value at the corresponding depth over multiple ultrasound data frames of the temporal sequence, on the basis of the multiple ultrasound data frames of the temporal sequence,” i.e. the averaging step is interpreted to be the selecting step of the instant claim; see Wang ¶ [0070]; furthermore, the sliding value can be a sum, average, or weighted average of the parametric values at all depths at that particular lateral position, i.e. the selected weight is interpreted to be the selecting step of the instant claim; see ¶ [0084]).

With regards to Claim 13, wherein visually indicating the irregular pleura in each of the plurality of lung ultrasound images on the display in real-time during the acquiring comprises: 
identifying borders of a pleural line in each of the plurality of lung ultrasound images based on at least pixel brightness ((step S810 “a sub-step of deriving, for each of one or more predetermined lateral positions, an intensity profile representing an intensity value as a function of depth, each intensity value indicating an averaged ultrasound data value at the corresponding depth over multiple ultrasound data frames of the temporal sequence, on the basis of the multiple ultrasound data frames of the temporal sequence”; see Wang ¶ [0070]); and subregion 630 identified as strip surrounding detect pleural line 640 having thickness of e.g.  0.25cm on each side of the pleural line, thus the upper and lower borders of the pleural line 640 must be known in order to extend the subregion 630 in both directions of the depth direction; see Wang ¶ [0068]);
 determining an irregularity score for each location of the pleural line (the intensity, i.e. light or dark, of the parametric image 1450 indicates irregularity score according to presence/absence of sliding; see ¶ [0099] and FIGS. 14A-14E); and 
visually distinguishing locations of the pleural line having irregularity scores less than a threshold from locations of the pleural line having irregularity scores greater than or equal to the threshold (adjusting the predetermined threshold for the presence of lung sliding and displaying said thresholded image; see ¶ [0099] & FIG. 15).

With regards to Claim 15, wherein each of the plurality of lung ultrasound images comprises a panoramic lung ultrasound image including a plurality of rib spaces (ribs 1010 and detected pleural line between rib spaces 1020; see ¶ [0073] & FIG. 10), and selecting the one image comprises: 
selecting separate images having the greatest relative amount of the irregular pleura for each rib space of the plurality of rib spaces (step S810 “a sub-step of deriving, for each of one or more predetermined lateral positions, an intensity profile representing an intensity value as a function of depth, each intensity value indicating an averaged ultrasound data value at the corresponding depth over multiple ultrasound data frames of the temporal sequence, on the basis of the multiple ultrasound data frames of the temporal sequence,” i.e. the averaging step is interpreted to be the selecting step of the instant claim; see Wang ¶ [0070]; furthermore, the sliding value can be a sum, average, or weighted average of the parametric values at all depths at that particular lateral position, i.e. the selected weight is interpreted to be the selecting step of the instant claim; see ¶ [0084]); and 
generating the one image as a composite image using portions of the separate images selected for each rib space of the plurality of rib spaces (step S810 “a sub-step of deriving, for each of one or more predetermined lateral positions, an intensity profile representing an intensity value as a function of depth, each intensity value indicating an averaged ultrasound data value at the corresponding depth over multiple ultrasound data frames of the temporal sequence, on the basis of the multiple ultrasound data frames of the temporal sequence,” i.e. the averaging step is interpreted to be the selecting step of the instant claim; see Wang ¶ [0070]; furthermore, the sliding value can be a sum, average, or weighted average of the parametric values at all depths at that particular lateral position, i.e. the selected weight is interpreted to be the selecting step of the instant claim; see ¶ [0084]).

With regards to Claim 16, further comprising overlaying the one image on a three- dimensional lung model that is output to the display (The ultrasound transducer array 312 can comprise a one- or two-dimensional array of transducer elements capable of scanning in a 2D plane or in three dimensions for 3D imaging; see ¶ [0057]).

With regards to Claim 17, Wang discloses:
system (ultrasound system 300; see ¶ [0057] & FIG. 3);
an ultrasound probe (transducer array 312; see ¶ [0057] & FIG. 3); 
a display device (user interface 330; see ¶ [0057] & FIG. 3); and 
a processor (data processor 320; see ¶ [0057] & FIG. 3) configured with instructions in non-transitory memory (software code stored in memory; see ¶ [0100]) that, when executed, cause the processor to: 
acquire ultrasound data via the ultrasound probe according to a lung imaging protocol (ultrasound system 300 capable acquiring frames of ultrasound data to diagnose  lung injuries such as pneumothorax, i.e. protocol; see ¶ [0057] & FIG. 3); 
generate a plurality of images from the ultrasound data (ultrasound system 300 capable acquiring frames of ultrasound data to diagnose  lung injuries such as pneumothorax; see ¶ [0057] & FIG. 3); 
evaluate each of the plurality of images to detect pleural irregularities (the band that encompasses the pleural line 1415 and follows its trend, the parametric image 1450 indicating a lung sliding present, i.e. normal, and a  lung point 1460 indicating an absence of lung sliding, i.e. abnormal; see ¶ [0099] and FIGS. 14A-14E); and 
output a visual indication of the pleural irregularities on the display device in real-time (the parametric image 1450 indicating a lung sliding present, i.e. normal, and a  lung point 1460 indicating an absence of lung sliding, i.e. abnormal, in a real-time sequence; see ¶ [0064] & [0099] and FIGS. 14A-14E).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1, 4, 5, 12, 13 & 17  above, and further in view of Carrer et al. ("Automatic Pleural Line Extraction and COVID-19 Scoring from Lung Ultrasound Data,” IEEE Transactions on Ultrasonics. Ferroelectrics and Frequency Control. June 29. 2020. 11 page; hereinafter “Carrer”).
	

With regards to Claim 6, it appears that Wang may fail to teach wherein the first score is determined based on a vertical gap of the pleural line at a horizontal location of the given pixel, the first score increasing as the vertical gap increases. However, Carrer teaches of a method of automatic pleural line detection and quantization (see Carrer Abstract). In particular, Carrer teaches the first score is determined based on a vertical gap of the pleural line at a horizontal location of the given pixel, the first score increasing as the vertical gap increases (pleural lines with vertical artifacts, i.e. small gaps, receive a score of 2, and discontinuous/broken pleural lines, i.e. large gaps, receive a score of 3; see Carrer pg. 2208, col. 1, ¶ 1).
Wang and Carrer are both considered to be analogous to the claimed invention because they are in the same field of lung ultrasound diagnosis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Carrer to provide a pleural line scoring based on degree of fragmentation. Doing so would aid to “efficiently detect and characterize the pleural line in LUS data” (see Carrer pg. 2208, col. 2, ¶ 5) to identify discontinuities which will manifest as b-lines indicative of pneumothorax condition (see Wang ¶ [0054]). It should be appreciated that Carrer “plan[s] to extend the validation of the proposed method and the application to automatically identify other pulmonary diseases based on their appearance in LUS data” which one of ordinary skill in the art would understand that to include injuries such as pneumothorax as taught by Wang.
	
With regards to Claim 7, wherein the second score is determined based on a brightness of the given pixel relative to neighboring pixels, the second score increasing as the brightness of the given pixel decreases relative to the neighboring pixels (scoring is based on pleural variation, High values correspond to strong variations in the pleural line possibly indicating large pleural disruptions; see Carrer pg. 2212, col. 1, ¶ 2).

With regards to Claim 14, wherein the irregular pleura comprise the locations of the pleural line having the irregularity scores greater than or equal to the threshold (the feature vector F, which includes features f1 discontinuities and f3 variations of the pleural line, is classified based on an SVM classifier, the step of classifying the feature vector F for each pleural line is interpreted as a thresholding step because the comparison yields a score, see Carrer pg. 2212, col. 2, ¶ 1-3), and determining the irregularity score for each location of the pleural line comprises: 
determining a first score based on a vertical gap between pleura in each location (feature f3 represents strong variations in the pleural line intensity possibly indicating large disruptions, i.e. large gaps; see Carrer pg. 2212, col. 1, ¶ 2-3);
determining a second score based on a pixel dimness of pleura in each location relative to neighboring locations (feature f1 represents intensity of individual pixels, variations among f1 may be a potential indicator for discontinuities, it should be appreciated that a variation across k indicates assessing intensity based on neighboring values; see Carrer pg. 2211, col. 1-2, ¶ 1-2); and 
determining the irregularity score as a product of the first score and the second score (the feature vector F is defined based on at least features f1 and f3 as described above and subsequent classification is performed on feature vector F, see Carrer pg. 2210, col. 2, ¶ 6-7, it should be appreciated that the claim limitation “product” is interpreted as combination of individual elements rather than a multiplicative product; therefore, having feature vector F comprising features f1 and f2 renders it a product thereof).

With regards to Claim 18, wherein the processor is further configured with instructions in the non-transitory memory that, when executed, cause the processor to: 
quantify the pleural irregularities in each of the plurality of images (the parametric image 1450 indicates whether lung sliding present, i.e. normal, and a  lung point 1460 indicating an absence of lung sliding, i.e. abnormal, see Wang¶ [0099] and FIGS. 14A-14E; & feature extraction and  classification of pleural lines, see Carrer pg. 2210, col. 2, ¶ 1-2); 
select one of the plurality of images having a highest quantification of the pleural irregularities (Carrer FIG. 6 illustrates annotated US images with corresponding high scores, i.e. 3, see pg. 2213); and 
output the selected one of the plurality of images to the display device responsive to the lung imaging protocol completing (Carrer FIG. 6 illustrates annotated US images with corresponding high scores, i.e. 3, see pg. 2213).

With regards to Claim 19, wherein the processor is further configured with instructions in the non-transitory memory that, when executed, cause the processor to: 
determine a suggested diagnosis based on the highest quantification of the pleural irregularities and a spacing of the pleural irregularities in the selected one of the plurality of images (Carrer FIGS. 6 & 7 indicate score based on extracted features and highlighting of potential abnormalities, i.e. diagnosis); and 
output the suggested diagnosis to the display device (Carrer FIGS. 6 & 7 indicate score based on extracted features and highlighting of potential abnormalities, i.e. diagnosis).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang & Carrer as applied to claim 18 above, and further in view of Clevert D.A. ("Lung ultrasound in patients with coronavirus COVID-19 disease," (14 April 2020) SIEMENS, <https://www.siemens-healthineers.com/ultrasound/lung-ultrasound-covid-19> & <https://pep.siemens-info.com/en-us/lung-ultrasound-in-patients-with-coronavirus-covid-19-disease> & <https://www.youtube.com/watch?v=Xr6_fySDpt8>; hereinafter “Clevert”).

With regards to Claim 20, the combination of Wang & Carrer (hereinafter “primary combination”) teaches wherein the lung imaging protocol includes a lung sweep and the ultrasound probe includes a three-dimensional sensor (the ultrasound transducer array 312 can comprise a one- or two-dimensional array of transducer elements capable of scanning in a 2D plane or in three dimensions for 3D imaging, see Wang ¶ [0057]; in case of three dimensional imaging, the lateral direction can be the elevation direction, or the azimuth direction, or any direction in the plane perpendicular to the depth direction, i.e. sweep, see Wang ¶ [0068]). However, it appears that the primary combination may fail to teach to:
 generate a three-dimensional lung model based on a length of the lung sweep and a width measured by the three-dimensional sensor; and 
output the selected one of the plurality of images overlaid on the three- dimensional lung model to the display device.
Clevert teaches of a ”real-time ultrasound image fusion with a HR-CT dataset” (see Clevert pg. 13, ¶ 1). In particular, Clevert teaches to:
generate a three-dimensional lung model based on a length of the lung sweep and a width measured by the three-dimensional sensor (in FIGS. 12 & 24, a 3D CT model is displayed in the lower right hand corner; furthermore, the ultrasound display in the left-hand area of the display indicates Transducer Scale (“Schallkopf”) which is also highlighted on the 3D CT Model illustrated as a dashed line, which indicates lateral position and beam width, thus the 3D model in Clevert was generated based on a length of the lung sweep and a width measured by the three-dimensional sensor in order to indicate the position and beam shape on the 3D model; annotated FIGS. 12 & 24 are reproduced below for ease of reference); and 
output the selected one of the plurality of images overlaid on the three- dimensional lung model to the display device (“datasets of HR-CT scans can be coregistered with the help of the ultrasound system software and can be viewed in a side-by-side mode or in an overlay mode in real-time”; see Clevert pg. 13, ¶ 1).
The primary combination and Clevert  both considered to be analogous to the claimed invention because they are in the same field of lung ultrasound diagnosis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary combination to incorporate the teachings of Clevert to provide image fusion with overlaid beam path annotation. Doing so would aid to “help in the detection and localization of lung lesions with low conspicuity on standard B-mode ultrasound,” (see Clevert pg. 13, ¶ 2).


    PNG
    media_image1.png
    780
    1021
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    766
    1041
    media_image2.png
    Greyscale

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Blackbourne (US-20160239959-A1) – pleural line peak detection;
- Xu et al. (EP-3682811-A1) – Ultrasound fusion with 3D CT;
- Balasundar et al. (WO-2019101714-A1) – pleural line thickness detection;
- Sakamoto et al. (US-20180181828-A1) – pleural line indentation quantization;
- Hu et al. (US-20190000425-A1) – pleural line shape quantization; and
- Mehanian et al. (US-20200054306-A1) – identifying pleural lines with bounding boxes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/Examiner, Art Unit 3793               

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793